Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE 101ST JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 26th day of August, 2014, the
cause on appeal to revise or reverse the judgment between

CHERRY PETERSEN LANDRY                              On Appeal from the 101st Judicial District
ALBERT LLP, Appellant                               Court, Dallas County, Texas
                                                    Trial Court Cause No. 10-16274.
No. 05-12-01559-CV          V.                      Opinion delivered by Justice Lang-Miers,
                                                    Justices Francis and Lewis participating.
ERWIN CRUZ, M.D., Appellee

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, the trial court’s November 1, 2012
sanctions order is VACATED and judgment is RENDERED that Erwin Cruz, M.D. take
nothing by his motion for sanctions.

        It is ORDERED that appellant Cherry Petersen Landry Albert LLP recover its costs of
this appeal from appellee Erwin Cruz, M.D. The obligations of Travelers Insurance as surety on
appellant’s supersedeas bond are DISCHARGED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 28th day of October, 2015.




                                                           LISA MATZ, Clerk